Name: Commission Regulation (EEC) No 975/83 of 25 April 1983 amending Regulation (EEC) No 3319/82, (EEC) No 3504/82, (EEC) No 3506/82, (EEC) No 294/83, (EEC) No 295/83 and (EEC) No 336/83 opening standing invitations to tender for the export of common wheat of bread-making quality held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/6 Official Journal of the European Communities 26. 4. 83 COMMISSION REGULATION (EEC) No 975/83 of 25 April 1983 amending Regulations (EEC) No 3319/82, (EEC) No 3504/82, (EEC) No 3506/82, (EEC) No 294/83 , (EEC) No 295/83 and (EEC) No 336/83 opening standing invita ­ tions to tender for the export of common wheat of bread-making quality held by intervention agencies opened a standing invitation to tender for the export of 1 00 000 tonnes of common wheat of bread-making quality held by the United Kingdom intervention agency ; Whereas Commission Regulation (EEC) No 295/ 83 (12), as amended by Regulation (EEC) No 411 /83, opened a standing invitation to tender for the export of 75 000 tonnes of common wheat of bread-making quality held by the Netherlands intervention agency ; Whereas Commission Regulation (EEC) No 336/ 83 (13), as last amended by Regulation (EEC) No 633/83 (H), opened a standing invitation to tender for the export of 225 000 tonnes of common wheat of bread-making quality held by the Greek intervention agency ; Whereas, in view of the implementation of the export programme and of the evolution of the internal market, it seems appropriate to terminate the sale of wheat from intervention for exportation ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 lying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 3319/82 0, as last amended by Regulation (EEC) No 556/83 (*), opened a standing invitation to tender for the export of 800 000 tonnes of common wheat of bread-making quality held by the German interven ­ tion agency ; Whereas Commission Regulation (EEC) No 3504/82 (J), as last amended by Regulation (EEC) No 41 1 /83 (8), opened a standing invitation to tender for the export of 75 000 tonnes of common wheat of bread-making quality held by the Danish intervention agency ; Whereas Commission Regulation (EEC) No 3506/82 (9), as last amended by Regulation (EEC) No 557/83 ( l0), opened a standing invitation to tender for the export of 750 000 tonnes of common wheat of bread-making quality held by the French intervention agency ; Whereas Commission Regulation (EEC) No 294/ 83 (u ), as amended by Regulation (EEC) No 411 /83 , HAS ADOPTED THIS REGULATION : Article 1 1 . Article 4 (2) of Regulation (EEC) No 3319/82 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 27 April 1983 at 1 p.m. (Brussels time).' 2. Article 4 (2) of Regulation (EEC) No 3504/82 is replaced by the following : '2. The time limit for the submission of offers for the final partial tender is 27 April 1983 at 1 p.m. (Brussels time).'  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . 2) OJ No L 164, 14 . 6 . 1982, p . 1 . 3) OJ No L 281 , 1 . 11 . 1975, p . 49 . &lt;) OJ No L 202, 9 . 7 . 1982, p . 23 . ^ OJ No L 351 , 11 . 12 . 1982, p . 17. «) OJ No L 65, 11 . 3 . 1983, p . 9 . Ã  OJ No L 368 , 28 . 12 . 1982, p . 10 . 8) OJ No L 50, 23 . 2. 1983, p . 11 . ') OJ No L 368 , 28 . 12 . 1982, p . 14 . 10) OJ No L 65, 11 . 3 . 1983, p . 11 . 11 OJ No L 33, 4 . 2 . 1983, p . 18 . (12) OJ No L 33, 4 . 2 . 1983 , p 20 . H OJ No L 39, 11 . 2. 1983, p . 10 . (&gt; 4) OJ No L 73, 19 . 3 . 1983 , p . 27 . 26. 4. 83 Official Journal of the European Communities No L 108/7 3 . Article 4 (2) of Regulation (EEC) No 3506/82 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 27 April 1983 at 1 p.m. (Brussels time).' 4. Article 4 (2) of Regulation (EEC) No 294/83 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 27 April 1983 at 1 p.m. (Brussels time).' 5 . Article 4 (2) of Regulation (EEC) No 295/83 is replaced by the following : 2 . The time limit for the submission of offers for the final partial tender is 27 April 1983 at 1 p.m. (Brussels time).' 6 . Article 4 (2) of Regulation (EEC) No 336/83 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 27 April 1983 at 1 p.m. (Brussels time).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 April 1983 . For the Commission Poul DALSAGER Member of the Commission